DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response of 3/21/2022 has been received and entered into the application file. 
 	Claims 1, 55-58 and 61-78 are pending, all of which have been considered on the merits.  All remarks have been fully considered.  The status of each prior objection/rejection is set forth below.

Claim Interpretation
	The following comments are made of record to clarify claim interpretation.  
	Claim 1 is directed to a method of (a) enhancing a subject’s immune response to a vaccine (which encompasses everyone who may receive a vaccine for the purpose of mounting an immune response), and/or (b) inducing an immune response in a subject whose immune system did not previously react to the vaccine administered (which encompasses a narrower scope of patients who would be considered ‘non-responders’ to an initial vaccine).  
Claim 1 involves two steps:
(1) identifying a [sic: the] subject in need of treatment with a vaccine in combination with an adjuvant comprising allogeneic hMSCs, and
(2) administering the vaccine and the adjuvant to the subject, 
wherein the vaccine and hMSCs are administered in an immunoprotective amount,
wherein the vaccine and hMSCs are administered concurrently or sequentially, 
wherein the subject is human, and wherein the human subject exhibits symptoms of aging frailty,
wherein the adjuvant is allogeneic human MSCs (hMSCs), and
wherein the hMSCs are administered in an amount effective to reduce inflammaging.

Regarding the (1) identifying step: Paragraph 0047 of the PGPub states the phrase “in need thereof” means that the subject has been identified as having a need for the particular method or treatment.  As there are no specific parameters disclosed for patients in need of both allogenic hMSCs and a vaccine, the claim is broadly interpreted  to encompass identification of a patient who is identified as having any need for hMSC and/or vaccine administration at any point in their lifetime.  Further limitations in the claim limit the subject to humans, and specifically humans exhibiting any one or more symptoms of aging frailty.  The identification need not be based on identification of a symptom of aging frailty.  The identification may be identifying a human subject as being in need of a vaccine, if this person also exhibits at least one symptom of aging frailty, identification of that person will meet the claim limitation. 
The claim now limits the subject being treated to human subjects who further exhibit at least one symptom of aging frailty.  The specification reports aging frailty as a geriatric syndrome characterized by weakness, low physical activity, slowed motor performance, exhaustion, and unintentional weight loss (Specification ¶0002); however, this is not is not an exhaustive list of symptoms of aging frailty.  Hubbard et al (Biogerontology, 2010) report that “frailty” is characterized by diminished capacity to effectively compensate for external stressors (See Hubbard et al, Pg. 635, col. 2).  Golpanian et al (J Gerontol, 2017) describes “frailty” as a medical syndrome characterized by age-related diminished physiologic function, endurance, and strength. Golpanian et al teach the diminished function may be physical, psychological or both (See Golpanian et al, Pg. 1506, col. 1).  In light of the art, aging frailty is understood to be an underlying condition which paves the way for other physiological and/or psychological diseases/conditions to arise (including to arise at a greater severity, greater frequency, earlier onset, etc).  As such, symptoms of aging frailty will be considered to encompass general symptoms of ‘diminished capacity to effectively compensate for external stressors” as well as “diminished physiologic function, endurance and/or strength” as well as any symptom of any and all diseases or conditions that arise in an individual.  Effectively, any symptom of any disease or disorder can be considered a symptom of aging frailty.  It is noted that symptoms of aging frailty can be present in subjects who do not actually have aging frailty (e.g. a cough or fever (a symptom of a common cold) can be considered a symptom of aging frailty, as those with aging frailty have diminished defenses against common cold germs, yet young, otherwise healthy individuals (those who do not have aging frailty) can also exhibit cough or fever due to common cold).  Thus, the claims are not limited to treatment of subjects having the geriatric syndrome of aging fragility.  
	The term immunoprotective amount is interpreted in accordance with the definition in the specification (¶0036) as meaning “an amount that stimulates a T cell dependent (TD) immune response.” 
The term an amount effective to reduce inflammaging is narrower in scope than immunoprotective amount, as reduction of inflammaging, as it must be an amount that specifically reduces specific elements of immune response.  The specification teaches that the amount of hMSCs administered in the examples (20 x 106, 100 x 106 and 200 x 106) are effective to reduce inflammaging (See ¶0030).  Note: the claim does not require the subject to actually exhibit inflammaging. 
The term concurrently (with regards to timing of administration of the vaccine and hMSCs) is interpreted to mean simultaneously.  The term sequentially (with regards to timing of administration of the vaccine and hMSCs) is interpreted to encompass administration of either one (vaccine or hMSCs) first, and then remaining one (vaccine or hMSCs) at any point in time later within the lifetime of the subject.  The specification discloses periods of up to 48 weeks passing between the two administrations (See specification ¶0038), but the claims are not so limited.  

Claims 55-58 depend from claim 1.  These claims further limit the outcomes that must be achieved in the subject following the administration step.  Given that the ‘administration step’ may span an indefinite period of time (i.e. any period of time may pass between administration of the first of the MSCs and vaccine and of the second of the MSCs and vaccine), the outcome may be achieved any point between the first administration (if sequentially) and the end of the subject’s life.  That is, there is no timing limitation on the effect.  To determine if/how the outcomes further limit the method of claim 1, the specification is referenced to determine what Applicants actually did and what scope of the claims is actually supported by written disclosure.  The specification reports IV administration of 20 x 106, 100 x 106, and 200 x 106 allogenic MSCs to elderly patients (CRATUS test) resulted in increase in switched memory B cells (See Example 2 and Fig. 3) as well as a decrease in the number of exhausted B cells (See Fig. 4).  The specification reports the same CRATUS test patients showed improves the CD4:CD8 T cell ratio (See Example 4 and Fig. 6).  The specification reports the same CRATUS test patients showed a decreased intracellular TNF-alpha in B cells (Example 5, Figs. 7A, 7B).  It is noted that administration of a vaccine is not required to achieve any of the claimed effects.  Each of these effects are also described in the specification as evidence of reduction of inflammaging (See ¶0030).  
	
	Claim 68 is interpreted as requiring the adjuvant (the population of isolated allogeneic human MSCs that have not been genetically manipulated) to be re-administered at least yearly.

	New claim 78 states that the amount of vaccine required for immunoprotective amount is less than that required for immunoprotective amount in the absence of the adjuvant.  The claim does not limit the amount of vaccine administered.  Claim 78 will be included with any rejection of claim 1. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1, 55-67 and 69-72  under 35 USC 103 over Hare et al in view of Grohskopf et al: 
	Applicants have traversed the rejection of record by asserting the references do not teach all limitations of the instant claims individually or in combination.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants assert that it is improper to state that all people in the POSEIDON trial received an annual flu vaccine.  
	In response, this point is well-taken.  The discussion of the rejection has been adjusted to clarify that the rejection is based on the finding that it would have been prima facie obvious to have modified the method of Hare et al/POSEIDON trial to include administering flu vaccines to patients receiving the POSEIDON trial, as opposed to stating the patients of the POSEIDON trial necessarily also received a flu vaccine.  As the basic thrust of the rejection remains the same, the change in discussion/explanation does not constitute a new ground of rejection.  See MPEP 706.07(a) and 1207.03(a). 
	
	Applicants assert that the general teachings of Grohskopf are geared towards children between six months and eight years of age. 
	In response, Grohskopf teach that all persons greater than six months of age should receive an annual flu shot.  Grohskopf provide details on administration rates for children under 8 years of age, but do not teach limiting the vaccination to such children.
	
	Applicants assert Grohskopf does not teach that persons aged greater than 65 years of age be in need of reduction of inflammaging and/or exhibit symptoms of aging frailty. 
	In response, the recommendation of Grohskopf on all persons over 6 months of age, including those age 65 or older, are applicable to all subjects of these age ranges.  The population covered by the recommendations of Grohskopf thus encompass elderly patients, including those exhibiting symptoms of aging frailty.

	Applicants assert Grohskopf “deters and teaches away...from administering a vaccine to sensitive individuals such as those that require a reduction of inflammaging and those at risk of transmission of a live-attenuated virus.”  Applicants appear to interpret Grohskopf as teaching away from administering a flu vaccine to those patients who experience chronic LV dysfunction secondary to myocardial infarction (the patients treatable by the method of Hare et al). 
	In response, no passage in Grohskopf supports Applicants’ conclusions.  If maintained, a specific citation is required so that the Examiner may appropriately consider the argument.  Grohskopf teach that a single brand of flu vaccine should not be administered to those who care for severely immunocompromised individuals.  No mention of avoiding vaccination of those experiencing inflammaging and/or chronic LV dysfunction secondary to myocardial infarction is found in Grohskopf.  Chronic LV dysfunction secondary to myocardial infarction is not a severe immunocompromising condition. 

	Applicants argue that Hare et al teach 20 x 106 MSCs produced the greatest reduction in LV dysfunction volumes and increased EF.  Applicants assert this concentration of allogeneic MSCs “seem to ...not stimulate significant donor-specific alloimmune reactions.”  Applicants assert claims 71 and 72 require higher doses of MSCs, and that one would not have been motivated to increase the concentration administered in the method taught by Hare et al.	
	In response, it is agreed that Hare et al teach 20 x 106 allogenic human MSCs are most effective and the rejection is based on administration of this dosage.  Claim 1 encompasses administration of 20 x 106 MSCs.  The specification evidences that administration of 20 x 106 MSCs is effective to achieve all effects recited in claims 1 and 55-58.  Claims 71 and 72 are not included in the rejection. 
Hare et al monitor anti-HLA allogeneic-antibody sensitization (See Hare et al, Pg. 2371, col. 3).  These results are not evidence that no immune response was affected in the recipient.  If Applicants are asserting that administration of 20 x 106 allogeneic MSCs is ineffective to amount an immune response in the recipients, then an issue of lack of enabling disclosure must be considered, as the specification teaches that administration of 20 x 106 allogeneic MSCs is effective to achieve the immune response results recited in the claims.  

Applicants further assert that the inherency conclusion is inadequately supported.  
In response, Applicants arguments are asserting that it must be established beyond probabilities or possibilities that the prior art method would inherently achieve the claimed features.  However, this is not the bar required by MPEP 2112(V).  Under the principles of inherency, if the prior art teaches carrying out the same method as reported in the specification, then the prior art will necessarily achieve the same effects described in the specification, regardless of whether or not the prior art recognized these effects.  The treatment method taught by Hare et al involves administering the same cell type (allogeneic human BM-MSCs), in the same amount (20 x 106 cells), to the same patients (elderly patients aged 65-90, having at least one symptom of aging fragility) as the methods exemplified in the instant specification.  Therefore, it necessarily flows that the method of Hare et al yielded the same effects as reported in the specification (the effects recited in claims 51 and 55-58), despite Hare et al not recognizing said effects.  The effect of the administration of allogeneic human MSCs is independent of administration of a vaccine.  Therefore, modifying the method of Hare et al to further involve administering a flu vaccine would not change the inherent effects of the MSC administration.  As the Examiner has presented evidence to show inherency, the burden of production is shifted to Applicants.  Applicants have not presented persuasive arguments or evidence refuting the finding. 
Overall, the arguments are not found persuasive. The rejection is maintained over claims 1, 55-58, 61-67, 69-70 and 74-76, and extended to new claims 77 and 78.

RE: Rejection of claims 1 and 55-72 under 35 USC 103 over Weiss et al, in view of Poole et al:
Applicants argue this rejection on substantially the same grounds as the rejection based on Hare et al and Grohskopf et al, above.  
The Examiner finds these arguments not persuasive, for the same reasons as set forth above. 

Applicants assert that the effect of MSCs on enhancing a subject’s immune response was unexpected, thus a person skilled in the art would not have arrived at the claimed method from the general teachings of the art at the time.
In response, it is maintained that the effects of the MSCs on a subject’s immune response are an inherent outcome.  Because Weiss et al carry out the same method as exemplified in the specification (administering the same number of the same type of cells to the same patients), the effect of Weiss et al was necessarily the same as reported by the instant application, despite Weiss et al not recognizing said effects.  Applicants comment spanning Pg 12-13 of the Response “...it is... the in vivo administration of isolated allogeneic hMSCs that results in an improvement in the CD4+;CD9+ T cell ratio in subjects.  Thus, it is not necessarily the number of MSCs that results in the improved ratio results, as suggested by the Office to be inherently disclosed by the cited art.” is not understood.  Weiss et al intravenously administering isolated hMSCs to recipients, i.e. in vivo administration.  If there is any critical difference in the hMSCs, per se, the volume or manner of administration required to achieve the recited effects, then such should be added to the claims to facilitate prosecution.

Applicants assert the references do not teach all limitations of the instant claims individually or in combination.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants assert Weiss et al provides no motivation to administer a vaccine to the COPD patients.  Poole et al provides specific motivation for COPD patients to receive yearly influenza vaccines.  Applicants assert Poole et al does not teach administering MSCs.  Weiss et al is relied upon as the primary reference for administering MSCs to COPD patients. 

	Applicants assert that, based on the disclosure of Poole et al, one would not have known whether the patient population of claim 1 should be administered an influenza vaccine.
	In response, Poole et al teaches any patient with COPD should be administered a yearly influenza vaccine.  Weiss et al treat several elderly patients (60-90 year old) with COPD.  It would have been prima facie obvious to have administered the influenza vaccine to all patients with COPD, including elderly patients with COPD.  

	Applicants assert Poole et al is unclear, possibly teaches away, from administering the influenza vaccine to COPD patients.
	In response, the cited passage of Poole et al clearly teach the long term benefits of administering the influenza vaccine outweigh any short term risks and conclude the influenza vaccine should be administered to COPD patients.  
Overall, the arguments are not found persuasive. The rejection is maintained, and extended to new claims 73-76.

New/Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 55-58, and 61-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks antecedent basis for the limitation “the subject in need of treatment with a vaccine in combination with an adjuvant comprising allogeneic human mesenchymal stem cells” (lines 2-3).  The preamble states the method is to enhance a subject’s immune response to a vaccine or to induce an immune response in a subject whose immune system did not previously react to the vaccine administered, but it is not clear that “the subject” referenced in the preamble is identical to “the subject in need of treatment with a vaccine in combination with an adjuvant comprising allogeneic hMSCs”.  
Claims 55-58 and 61-78 depend from claim 1 and inherit the deficiency so are rejected on the same basis. 

Furthermore, claim 1 recites two different limitations regarding the amount of adjuvant (hMSCs) administered to the subject: a broad range being “an immunoprotective amount” , and a narrower range being “an amount effective at reducing inflammaging”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
	The term immunoprotective amount is interpreted in accordance with the definition in the specification (¶0036) as meaning “an amount that stimulates a T cell dependent (TD) immune response.” This broadly covers any amount of hMSCs that will up- or downregulate T cell dependent immune response.  The term an amount effective to reduce inflammaging is narrower in scope than immunoprotective amount, as reduction of inflammaging, as it must be an amount that specifically reduces specific elements of immune response.  The specification teaches that the amount of hMSCs administered in the examples (20 x 106, 100 x 106 and 200 x 106) are effective to reduce inflammaging (See ¶0030).  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claims 55-58, 61-70 and 73-78 depend from claim 1 and do not further clarify the amount of adjuvant/hMSCs administered.  Therefore, they inherit the deficiency of claim 1 and are rejected on the same basis.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 78 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 78 states that the amount of vaccine required for immunoprotective amount is less than that required for immunoprotective amount in the absence of the adjuvant.  The claim does not limit the amount of vaccine actually administered, thus the claim does not further limit parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 55-58, 61-67, 69-70 and 74-78 are rejected under 35 U.S.C. 103 as being unpatentable over Hare et al (JAMA, 2012), in view of Grohskopf et al (Morbidity and Mortality Weekly Report, Aug 17, 2012).
Hare et al describe the POSEIDON randomized trial.  The trial involved administering either allogeneic or autologous human bone marrow-derived MSCs to patients with chronic ischemic LV dysfunction secondary to myocardial infarction to restore cardiac function, quality of life and/or pulmonary function.  The trial goals were to (1) determine safety of allogeneic MSCs in said patients, (2) compare long-term safety of allogeneic MSCs to autologous MSCs, and (3) determine long-term therapeutic efficacy of allogenic MSCs and autologous MSCs in patients with chronic ischemic LV dysfunction. (See Hare et al, abstract and Pg 2370, col. 2-3).  
Patients received either 20 x 106, 100 x 106 or 200 x 106 of the respective MSCs by transendocardial stem cell injection (TESI) (See Hare et al, Pg. 2370, col. 3-Pg. 2371, col. 1 & Fig. 1).  
Hare et al monitor for short and long-term adverse effects, and report that the allogenic MSCs were safe to use (See Hare et al, Pg. 2372, col. 3- Pg 2374, col. 1 and Pg 2377, col. 1). Hare et al report the majority of patients receiving allograft cells did not mount increased panel-reactive antibodies in response to the therapy (See Hare et al, Pg. 2377, col. 1). 
Hare et al report that allogenic MSCs therapy delivered by TESI produces reverse remodeling of the ventricle, reduced diastolic and systolic LV volumes, and reduced LV end-diastolic volumes (See Hare et al, Pg. 2377, col. 1-2).  Hare et al report administration of 20 x 106 MSCs yielded the greatest increase in EF and decrease in EED (See Hare et al, Pg. 2377, col. 3).  

Hare et al does not disclose further administering a vaccine to the patients who receive the allogeneic MSCs as part of the trial. 
However, as of 2012 (year in which the Hare et al paper was published), the Advisory Committee on Immunization Practice (ACIP) recommended that all people over 6 months of age received an annual flu vaccine (See Grohskopf et al, MMWR, Pg. 613, col. 2).  In the sole table (pg 615) Grohskopf et al identify specific commercially available vaccines suitable for ages 2-49 years old, 18-64 years old, and those age 65 and over.  
Based on the recommendation of ACIP, it is submitted it would have been prima facie obvious to have modified the method of Hare et al to further involve administering an annual flu vaccine to each of the human subjects in the POSEIDON trial.  One would have been motivated to modify the method so that all patients receiving allogeneic human MSC therapy for treatment of chronic LV dysfunction secondary to myocardial infarction also receive an annual flu vaccine because annual flu vaccines were recommended by the medical community for all patients over age 6 months at the time of the trial.  One would have had a reasonable expectation of successfully administering both the 20 x 106 allogenic human MSCs via TESI as well as an annual flu vaccine at some point within a 12 month period because both methods were taught and described by the prior art, see Hare et al and Grohskopf et al, respectively.  Furthermore, there is no evidence of record to expect interaction between the two.  

Regarding claims 1, 55-58 and 78: For the reasons set forth above, the modified method of Hare et al in involves treating human patients, aged 21-90 years, having chronic ischemic LV dysfunction secondary to myocardial infarction by administering 20 x 106 allogeneic human MSCs via TESI for the purpose of reversing remodeling of the ventricles, reducing diastolic and systolic LV volumes, and reducing LV end-diastolic volumes, and further vaccinating the same patients with an appropriate annual flu vaccine.  Said method involves first identifying human subjects, aged 21-90, who have chronic ischemic LV dysfunction secondary to myocardial infarction.  These subjects are in need of treatment with human allogenic MSCs.  LV dysfunction satisfies the limitation of a symptom of aging frailty, specifically “diminished physiologic function, endurance and/or strength”, thus all treated subjects are considered to meet the limitation human subjects exhibiting symptoms of aging frailty.  While the claims do not limit to elderly patients, the method rendered obvious over Hare et al and Grohskopf et al does encompass treatment of elderly patients (those 65-90 years old).  Furthermore, these subjects are also in need of an annual flu vaccine (noting that all humans over 6 months of age are considered in need of annual flu vaccine).  Said method further involves administering to the subjects sequentially or concurrently the [annual flu] vaccine  and 20 x 106 allogenic human MSCs via TESI.  The allogenic human MSCs read on an adjuvant in an immunoprotective amount, wherein the adjuvant is a population of isolated allogeneic human bone marrow-derived mesenchymal stem cells that have not been genetically manipulated. 
The prior art does not recognize the effects of the allogeneic human MSCs on the subject’s immune system recited by instant claims 1, 55, 56, 57 and 58.  However, the instant specification at Examples 2-5 teaches each of the effects recited by instant claims 1, 55, 56, 57 and 58 are achieved by administering 20 x 106, 100 x 106 or 200 x 106 allogeneic human bone marrow-derived MSCs to elderly human patients.  Because the method of Hare et al involves administering the same number (20 x 106) and type  of cells (allogenic human bone marrow-derived MSCs) to an (at least) overlapping patient population (human patients exhibiting symptoms of aging frailty, including elderly patients (aged 65-90) exhibiting symptoms of aging frailty), the same effects (recited in instant claims 1 and 55-58) will inherently be achieved in carrying out the method of Hare et al.  This conclusion is based on the fact that Hare et al render obvious administering the same type and number of cells to patients within the scope of the current claims.  This rejection is based on inherency.  A rejection on inherency can be made when the prior art seems to be identical expect that the prior art is silent as to an inherent characteristic, in this case, the effect of the MSCs on the subjects’ immune system (specifically on the B cell characteristics and CD4+:CD8+ T cell ratio of the subject, as recited by claims 1, and 55-58).  Because the Examiner has set forth reasoning tending to show the inherency, the burden of production shifts to Applicants. See MPEP 2112.  There is no evidence of record or teachings of prior art that suggest that modification of the method of Hare et al to further involve administering a flu vaccine to trial subjects within a time frame of 12 months of the MSC administration would interact or change any inherent effects of the MSCs. 
Regarding claims 61-64: As Hare et al teach use of human bone marrow-derived MSCs, the allogenic human bone MSCs will also inherently have the same properties attributed to human bone marrow-derived MSCs in the instant application, and recited in claims 61-64.  
Regarding claims 65-67: It has been entered into the application as accepted fact that standard annual influenza vaccines are inactivated vaccines.
Regarding claims 69-70: The transendocardial administration meets the limitation of direct injection of the adjuvant (MSCs) as well as intramuscular administration of the adjuvant (MSCs).
Regarding claims 74-76: With regards to the timing between the administration of the MSCs and the administration of the influenza vaccine, ACIP recommendation is an annual flu vaccination.  Thus, at least every 52 weeks.  Therefore, the administration of the MSCs and the flu vaccine would have been within 52 weeks of each other.  This meets the broadest reasonable interpretation of the limitation of sequential administration.  Closer timing between administration of the flu vaccine following (or preceding) the administration of the MSCs, including concurrent administration, would have been prima facie, as the timing would have been based on scheduling and availability of the patient.  There is currently no evidence of record to support that there is any criticality associated with the timing between receipt of the MSCs and the vaccines.  See MPEP 2144.05(I).  
Regarding claim 77: Hare et al teach the allografted human MSCs did not mount increased panel-reactive antibodies in response to therapy (See Hare et al, Pg. 2377, col. 1).  Therefore, it would have been prima facie obvious to administer allogeneic human MSCs to the subjects in need thereof without first testing MHC compatibility in an attempt to match.  This would further support the availability and use of allogeneic MSCs as “off-the-shelf” therapeutics that can be administered without requiring MHC matching.  

Claims 1, 55-58 and 61-78 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (Chest, 2013), in view of Poole et al (Cochrane Database of Systemic Reviews, 2000).
Weiss et al teach administering placebo or allogeneic non-HLA-matched human MSCs to patients with moderate to severe COPD.  Weiss et al study the effect of the allogenic non-HLA matched human on chronic pulmonary and systemic inflammation, pulmonary function, and quality of life indicators (See Weiss et al, Pg. 1591, col. 1).  The goals were to (1) determine safety of systemic MSC administration in patients with moderate to severe COPD, and (2) evaluate efficacy and to assess the effect of MSCs on the level of circulating inflammatory mediators (See Weiss et al, Pg. 1591, col. 1). 
Patients received either 100 x 106 non-HLA matched human allogeneic MSCs or placebo by IV.  Treatment was administered on days 0, 30, 50 and 90. (See Weiss et al, abstract, Pg. 1591, col. 1, and Online Supplement Pg 2-3 “Study Drug”).  At least some patients were over 60, and thus considered ‘elderly’ (See Weiss et al, Pg. 1593, Table 2, showing mean age is 68.1, so at least some patients were 68 and older).
Weiss et al monitor for safety and efficacy, and report that the allogenic MSCs did not trigger serious or clinically significant adverse effects (See Weiss et al, Pg. 1593, col. 1-Pg. 1594, col. 1 and Pg. 1597, col. 1).  
Weiss et al report patients receiving MSCs demonstrated significant decrease in circulating CRP at 1 month after the first infusion (See Weiss et al, Pg. 1594, col. 2-Pg 1595, col. 1). No significant changes were noted for other measures. 

The method of Weiss et al differs from the instant claims in that Weiss et al does not disclose further administering a vaccine to the patients receiving the allogeneic MSCs.  However, at the time the invention was filed (and at the time the Weiss et al paper was published), it was recommended that COPD patients receive an annual influenza vaccine (See Poole et al, Pg. 2 “Plain language summary”).  
Based on the recommendation of Poole et al, it is submitted that it would have been prima facie obvious to further administer an annual flu vaccine to the COPD patients being treated with allogeneic human MSCs for the purpose of protecting this vulnerable population from the flu.  This conclusion of obviousness is based on an explicit teaching in the art.  One would have had a reasonable expectation of successfully vaccinating patients to COPD patients receiving the MSC-based therapy of Weiss et al because administration of annual flu vaccine was well known (See Poole et al), and Weiss et al provide details on carrying out MSC administration.  Furthermore, there is no evidence of record to expect interaction between the two.  

Regarding claims 1, 55-58, 71, 72, and 78: For the reasons set forth above, Weiss et al in view of Poole et al render obvious treating human patients, including elderly patients over age 68, with COPD by administering 100 x 106 allogeneic human MSCs at least four times over the course of 90 days, and further vaccinating the same patients with an appropriate annual flu vaccine.  Said method first involves identifying human subjects who have COPD.  These subjects are in need of treatment with human allogeneic MSCs.  COPD is characterized by pulmonary and systemic inflammation (See Weiss et al, abstract “Background”).  Systemic inflammation is also a symptom of aging frailty, according to the instant application; thus, the COPD subjects are considered to meet the limitation human subjects exhibiting a symptom of aging frailty.  While the claims do not limit to elderly patients, the method rendered obvious over Weiss et al and Poole et al does encompass treatment of elderly patients (those 68 and older).  Furthermore, these subjects are also in need of an annual flu vaccine (noting that Poole et al identifies COPD patients as being in need of annual flu vaccine).  Said method further involves administering to the subjects sequentially or concurrently the [annual flu] vaccine  and 1000 x 106 allogenic human MSCs.  The allogenic human MSCs read on an adjuvant in an immunoprotective amount, wherein the adjuvant is a population of isolated allogeneic human bone marrow-derived mesenchymal stem cells that have not been genetically manipulated. 
The prior art does not recognize the effects of the allogeneic human MSCs on the subject’s immune system recited by instant claims 1 and 55-58.  However, the instant specification at Examples 2-5 teaches each of the effects recited by instant claims 1 and 55-58 are achieved by administering 20 x 106, 100 x 106 or 200 x 106 allogeneic human bone marrow-derived MSCs to elderly human patients.  (By administering multiple doses of 100 x 106 cells in the method of Weiss et al ultimately 200 x 106 or more cells are administered).  Because the method of Weiss et al involves administering the same number (100 x 106 or 200 x 106) and type of cells (allogenic human bone marrow-derived MSCs) to an (at least) overlapping patient population (human patients exhibiting symptoms of aging frailty, including elderly patients (aged 68+) exhibiting symptoms of aging frailty), the same effects (recited in instant claims 1 and 55-58) will inherently be achieved in carrying out the method rendered obvious by Weiss et al.  This conclusion is based on the fact that Weiss et al render obvious administering the same type and number of cells to patients within the scope of the current claims. Note that there is no modification required to the actual steps of the method of Weiss et al, the obviousness is based on solely on suggestion of further application of the disclosed method.  This rejection is based on inherency.  A rejection on inherency can be made when the prior art seems to be identical expect that the prior art is silent as to an inherent characteristic, in this case, the effect of the MSCs on the subjects’ immune system (specifically on the B cell characteristics and CD4+:CD8+ T cell ratio of the subject, as recited by claims 1, and 55-58).  Because the Examiner has set forth reasoning tending to show the inherency, the burden of production shifts to Applicants. See MPEP 2112.  There is no evidence of record or teachings of prior art that suggest that modification of the method of Weiss et al to further involve administering a flu vaccine to trial subjects within a time frame of 12 months of the MSC administration would interact or change any inherent effects of the MSCs. 

Regarding claims 61-64: Weiss et al use allogeneic human bone marrow-derived MSCs, the human bone marrow-derived MSCs will also inherently have the same properties attributed to bone marrow-derived MSCs in the instant application, and recited in claims 61-64.  
Regarding claims 65-67: It has been entered into the application as accepted fact that standard annual influenza vaccines are inactivated vaccines.
Regarding claims 69-70: The intravenous administration meets the limitation of direct infusion/injection of the adjuvant (MSCs). as well as intravenous administration of the adjuvant (MSCs).
Regarding claims 68 and 73: The hMSCs are re-administered at 30 day intervals (0, 30, 60, and 90), which reads on “at least yearly”.  The effect of the re-administration on long-term enhancement of any previous or future vaccine response will be inherent.  Further re-administration as needed, including yearly, would have been prima facie obvious as a matter of optimization.  This conclusion is based on the fact that Weiss et al teach re-administration can be advantageous, thus one having ordinary skill in the art would have been motivated to repeat the treatment at yearly intervals to maintain the benefits.
Regarding claims 74-76: With regards to the timing between the administration of the MSCs as part of the method of Weiss et al and the administration of the influenza vaccine, Poole et al recommends an annual flu vaccination.  Thus, at least every 52 weeks.  It is noted that the broadest interpretation of the limitation sequentially (as it defines the time period between receiving the vaccine and the adjuvant), in light of the specification, is 48 weeks.  Thus, the recommended annual vaccine (52 weeks) could feasibly result in flu vaccination between 49 and 52 weeks following MSC injection.  However, the range covered by ‘annually’ substantially overlaps with the permitted range of ‘within 48 weeks’, and in the absence of any criticality associated with the difference, it is held that a prima facie case of obviousness exists.  See MPEP 2144.05(I).  
Regarding claim 77: Weiss et al does not test MHC matching between donor and recipient. 
Regarding claim 77: Hare et al teach the allografted human MSCs did not mount increased panel-reactive antibodies in response to therapy (See Hare et al, Pg. 2377, col. 1).  Therefore, it would have been prima facie obvious to administer allogeneic human MSCs to the subjects in need thereof without first testing MHC compatibility in an attempt to match.  This would further support the availability and use of allogeneic MSCs as “off-the-shelf” therapeutics that can be administered without requiring MHC matching.  


Relevant Prior Art
	The comments are made of record:
	Aso et al (PLoS One, 2/3/2016) studies the ability of allogeneic or xenogeneic adipose-derived MSCs (AMSCs) to restore mucosal immune response in aged mice.  Aso et al recognize that aged patients exhibit age-associated dysregulation of the GI system (See Pg 1-2).  Aso et al isolate mouse and human AMSCs and peritoneally administer the cells to elderly mice (control mice received no cell transfer).  Aso et al later administer OVA and cholera toxin (each which will be considered vaccinations) to the mice and measure the immune response in the mice following vaccination (See Pg. 2-3).  Aso et al report the AMSC-receiving mice had increased antibody response, increased levels of antibody forming cells, and increased frequency of IL-4- and IFN-y-producing CD4+ T cells following activation with PMA and ionomycin compared to control mice (Pg 5-7).  Overall, the AMSCs restored mucosal immune response in the aged mice.  Therefore, the ability of MSCs to enhance immune response in subject demonstrating reduced age-related dysregulation of the immune response and/or inflammaging was disclosed by prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633